Judgment and order unanimously affirmed. Irrespective of whether the plaintiff’s receipts from the sale of fuel oil or from the installation of heating systems within the city of New York are subject to tax, it is clear that the regular and continuous servicing of oil heating systems pursuant to annual contracts constituted a local activity subject to the gross receipts tax imposed by the city. Consequently plaintiff was relegated to its administrative remedies and cannot establish a cause of action for declaratory judgment. Concur — Peck, P. J., Botein, Rabin and Bastow, JJ.